DETAILED ACTION
This Non-Final Office Action is responsive to applicant’s amendment filed on 12/07/2020 in which claims 1, 3, 18, and 22-26 are amended, and claims are 2, 15-17, and 19-20 are canceled.
Claims 1, 3-14, 18, and 21-26 are currently pending and under examination, of which claims 1, 18, and 22 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

Response to Remarks
The rejection of claims 23-26 under 35 U.S.C. 112(b) is hereby withdrawn, as necessitated by applicant’s amendments made to the claims.
Applicant’s remarks dated 12/07/2020 have been considered and are contested. However, regardless of examiner’s traverse, additional search and consideration has identified pertinent art in updated examination of claimed subject matter (see also Conclusion). Of note, examiner traverses 12/07/2020 statement on substance of interview. No specific agreement was reached regarding art, referencing 12/10/2020 examiner’s interview summary. The remarks abbreviated discussion of art under 102/103 is considered with the following response. 
as input to the neural network’ as the claims require”. However, the examiner respectfully disagrees. In Birdwell, the data stored within a node corresponds to charge per [0018], [0177], and Fig 4 illustrates a recurrent neural network where charge is fed back as input. Whether or not the neural network is recurrent, when the charge propagates, the effect in simulation is an “addition or reduction of charge in receiving neuron” as detailed [0177]. Furthermore, there is nothing to suggest that the activation or its propagation is anything more than a feedforward operation since a node’s data is used as input to a next layer, e.g., hidden to hidden. Accordingly, examiner is not persuaded that the amendment overcomes Birdwell. 
In an effort to promote compact prosecution, examiner recalls interview discussion regarding instant specification [0038] and [0040] whereby input values were possibly construed as words(?) At present, claims do not recite such matter. However, the positive inclusion of said functionality with clarification on its implementation may be suggestion for forward direction of prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-13, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over:  
Birdwell et al., US PG Pub No 20150106306A1, hereinafter Birdwell, in view of 
TensorFlow Playground, screenshots sourced from Wayback Internet Archive, hereinafter TFlowPG.
With respect to claim 1, Birdwell teaches: 
	A computer implemented method for visualizing a neural network {Bird [Claim1] “Computer-implemented method of visualizing the operation and structure of a neural network” [0114-15] “visualization tool for visualizing neural pathways in an artificial neural network… method and apparatus for visualizing neural pathways”}, the method comprising: 
	receiving, via a client device {Birdwell [0154] “client, or other processing device” networked as [0169] “provide services across a network or via a so-called cloud of servers to personnel or automated systems having client computers” to request/receive [0166]}, a request to display a neural network {Birdwell [0158] “display of a neural network” as a [0114] “visualization tool for visualizing neural pathways in an artificial neural network”}; 
	causing display via the client device in a user interface {Birdwell [0159] “displayable information may be delivered to or collected from a computer user or another computer system or computer program using a communication interface 2618” of Fig 26 for [0175] “provide user interface elements to allow the user to adjust visualization”}, of a plurality of layers of the neural network, each of the plurality of layers including nodes {Birdwell [0017] “layer of input neurons, zero or more layers of hidden neurons, and an output layer” neurons/nodes; [0040] “structure of the network includes the general architecture (i.e., feed-forward, recurrent, etc.), the number of and layout of neurons (i.e., how many neurons should be included in a particular layer), and the number and nature of the connections (i.e. how the neurons should be connected)”; Fig 13 illustrated display of NN neurons with Fig 4 recurrent neural network and Fig 3 NN being layered}; 
While Birdwell does not appear to emphasize the network visualization being layered as is typical of known recurrent and conv nets (Figs 3-4), one of ordinary skill would have considered it obvious prior to the time of filing to utilize layered neurons according to the disclosed layers and different architectures as an obvious variant of neuron subsets [0079] and/or “because some networks allow for neurons to overlap within a single unit of space” (Birdwell [0192]) and/or “to build and visualize a larger network or combination of such substructures” (Birdwell [0143]). Furthermore, it should be noted [0082] “visualization tool is not limited to application with artificial neural networks”.
	causing display via the client device in the user interface, of connections between the plurality of layers {Birdwell [0192] “view connections between closely packed neurons”; [0173] “synapses may be depicted as lines between neurons”, Figs 13-14. See again prior limitation with regard to layers}; 
	receiving, via the client device via the user interface, a selection by a user of at least one node included in a layer from the plurality of layers {Birdwell [0192] “selected neuron n, or synapse s, along with the visibility of any other elements directly connected to n or s” received as [0160] “command selection may be communicated to processor 2605 using a communication interface 2618”. See also [0079] “neuron or synapse of a selected subset of such elements” subset of neurons being layer}; 
	activating the selected at least one node based on the user selection {Birdwell Fig 14 neural network “visibility upon activity” noting time step simulation “Running time: 118.5” for [0174] “Animated highlighting of activity and modifiable visibility… simulates the activity of a network on a specified input” where [0192] “users can toggle the visibility of a selected neuron… Users also may have interaction controls to define thresholds to suppress or highlight particular events”. See also [0197] “weights the selection based on user-defined parameters” and [0047] “neuron deletion, connection deletion, connection addition, and neuron addition”} by providing data stored within the selected at least one node as input to the neural network {Birdwell [0018] “Fig. 4… known recurrent neural network” RNN illustrates that which is within a node (charge) provided as input to recurrent neural network}; 
	propagating, through the neural network, the activation of the selected at least one node {Birdwell Fig 14; [0187, 91] “major advantage of our existing visualization tool is that it allows us to observe the propagation of the charge along the synapses” [0174] “views within the visualization may also depict charge propagation along each unit of the synapse”. Activity, or activation, is network event such as when neuron fires [0118, 21] and/or exceeds threshold of activation function [0020]} based on the data stored within the selected at least one node {Birdwell [0177] “Should the charge propagate to the receiving neuron within the timeframe of the simulation, it will effect a unique event of addition or reduction of charge in the receiving neuron” wherein charge is data stored within the node/neuron}; and 
	causing display, via the client device in the user interface, of results from propagating the activation of the selected at least one node through the neural network {Birdwell [0077] “visualizing pathways from input to result” whereby results are non-limited to [0081-82] “outputting neural pathways” and/or ”output visualizations” as [0143-44] “produce the correct digit corresponding to the image as output... based on the activity of the network a guessed digit or digits can be produced, for example, by choosing the digit that corresponds to the output neuron that fires the most during simulation” e.g., Figs 16-17, 21-22. See also [0192] “causality path trace” [0178] “visually trace from e back to the initial input neuron pulse(s) that trigger(s) them or forward through all of the events to which e contributes during the simulation timeframe”}. 
	However, applicant alleges that Birdwell limitations of activating and propagating are deficient with regard to italicized amendment “activating… by providing data stored within the selected at least one node as input to the neural network” and “propagating… based on the data stored within the selected at least one node”
	While the examiner does not concede that these additional amendments distinguish over Birdwell, by express statement in cited paragraphs or by inherency, additional search and consideration afforded by RCE has revealed art which offers further intuitive clarity. These alleged deficiencies are additionally met by the reference TFlowPG.
	TFlowPG is an interactive visualization tool for neural networks run in an internet browser as illustrated by captured screenshots provided with Wayback Internet Archive timestamp. Per illustration, a neural network is displayed as customizable layers of nodes and a button to pause/play through a count of iterations. The input dataset is identified/selected on the left and processed through each layer end-to-end until output which reads per amendment “activating… by providing data stored within the at least one node as input to the neural network”. Further, the nodes are comprised of data detailed as neuron outputs which are mixed with weights which reads per amendment “propagating… based on the data stored within the selected at least one node”. Propagation occurs during play operation over iteration count, and additional interaction allows the user to hover over a node for enhanced viewing. Accordingly, the technical effect of such a tool as a whole renders obviousness to the claim. 
	Examiner notes that interested parties may familiarize themselves with TFlowPG tool by exploring the functionality, which is made available to the public at the following address (Google Chrome may offer better experience than Internet Explorer): http://playground.tensorflow.org/
Both Birdwell and TFlowPG are directed to interactive visualization of neural networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to combine the non-transitory platform of Birdwell with the technique of TFlowPG as combining prior art elements according to known methods to yield predictable results and/or as viewing options for Birdwell’s express statement “major advantage of our existing visualization tool is that it allows us to observe the propagation of charge” (Birdwell [0187]).

Claim 2 (Canceled)

With respect to claim 3, the combination of Birdwell and TFlowPG teaches the method of claim 1, further comprising: 
	causing display of the at least one node in a color that corresponds to the activation level associated with the at least one node {Birdwell [0191] “Color encodings provide users with an up-to-date view of neuron charge level”; [0173-76]}.

With respect to claim 7, the combination of Birdwell and TFlowPG teaches the method of claim 1, wherein  
	for a connection between a first node in a first layer from a plurality of layers and a second node in a second layer from the plurality of layers an animation is displayed along the connection based on a value associated with the connection {Birdwell [0174] “Animated highlighting… visualization of charge propagation” for [0192] “interactivity of causality path tracing also accommodate reverse animation in time” where pathway is among synaptic connections in-between neurons and value is the weight of the connection [0173] as in claim 8}. With regard to layers, examiner applies the same rationale as in claim 1, applied mutatis mutandis.

With respect to claim 8, the combination of Birdwell and TFlowPG teaches the method of claim 7, wherein  
	the value associated with the connection is determined based on a weight of the connection {Birdwell [0020] “weights of the connection” referred to as synapse weight [0120-23]. Further, [0172-73] “parameters of the network (such as thresholds and the weights of the synapses)” where [0192] “weights the selection based on user-defined parameters” having technical effect of [0173] “Synapse color differences may encode positive versus negative weights, and stroke weight represents magnitudes of synapse weight”}.

With respect to claim 9, the combination of Birdwell and TFlowPG teaches the method of claim 7, wherein  
	the value associated with the connection is determined based on an activation level associated with the first node {Birdwell [0191] “charge level of a given neuron n with respect to the threshold of n” is a node’s activation level. Further, [0191] “When a neuron receives charge (positive or negative) from a connected synapse, its saturation may be adjusted to the discrete level that best indicates its current proximity to the firing threshold”. Additionally, [0174] “During the event time window, the size of an element (neuron radius or synapse stroke weight) may increase for further emphasis” and [0181] “neurons and synapses may be sized based on the number of times they appear in a causality path for a firing event”}.

With respect to claim 10, the combination of Birdwell and TFlowPG teaches the method of claim 7, wherein  
	the animation comprises dots moving along the connection and a color of the dots is based on the value associated with the connection {Birdwell [0176] “known means may be used to differentiate elements such as dotted lines, dashed lines of varying size, dash/dotted lines and the like”; [0173] “Synapse color differences may encode positive versus negative weight”}.

With respect to claim 11, the combination of Birdwell and TFlowPG teaches the method of claim 7, wherein  
	the animation is displayed for a set period of time {Birdwell [0179] “pre-defined time window (the last 50 time steps of a 500 time step simulation: other timings can be used)”; Fig 14}.

With respect to claim 12, the combination of Birdwell and TFlowPG teaches the method of claim 7, wherein  
	the animation is displayed after visually indicating an activation level associated with the first node and prior to visually indicating an activation level with the second node {Birdwell [0121] “how much charge arrives at the second neuron after the first neuron fires” is transition after node 1 before node 2. Further, [0191] “combination of visibility upon activity and fade after inactivity allows users to comprehend more efficiently the propagation of activity through the network”}.

With respect to claim 13, the combination of Birdwell and TFlowPG teaches the method of claim 1, wherein causing display of results comprises: 
	causing display of information associated with a set of nodes of an additional layer from the plurality of layers, the set of nodes having the highest activation levels among the plurality of nodes after propagating the activation of the selected node through the neural network {Birdwell [0189] “extracting a substructure based on highest activity” for example [0180] “The three neurons contained in s were more active than all other neurons in the network by a wide margin. Substructures such as this one can be identified easily by determining the most active neurons”. Displaying information associated with set of nodes (substructure or s) is the numerical result produced as illustrated Figs 16-17}. Once more, layering is set forth in rationale of claim 1, applied mutatis mutandis.

Claims 15-17 (Canceled)

With respect to claim 18, Birdwell teaches: 
	A non-transitory computer readable storage medium comprising computer executable code that when executed by one or more processors causes the one or more processors to perform operations {Birdwell [0162] “The term ‘computer-readable medium’ as used herein refers to any medium that participates in providing instructions to processor 2605 for execution or for storing… Such a medium is non-transitory”; [0168-69] “application code and/or data in the form of an intangible computer-readable medium… hardware, software, or a combination”; Fig 26} comprising: 
	The remainder of this claim is rejected for the same rationale as claim 1. 

Claims 19-20 (Canceled)
Claim 21 is rejected for the same rationale as claim 13.

With respect to claim 22, Birdwell teaches: 
	A computer system {Birdwell [0155] “computer system 2600 according to Fig 26”} comprising: 
	one or more processors {Birdwell [0155] “computer system 2600 comprising one or more parallel processors”}; and 
a non-transitory computer readable storage medium comprising computer executable code that when executed by the one or more processors causes the one or more processors to perform operations {Birdwell [0157] “Computer system 2600 also includes a main memory 2606… execution of instructions to be executed by processor 2605”; [0155-69]} comprising: 
The remainder of this claim is rejected for the same rationale as claim 1.

With respect to claim 23, Birdwell teaches the method of claim 1, wherein  
modifying the activation level of the selected node based on user input comprises changing the activation level responsive to receiving the user selection {Birdwell [0197] “user-defined parameters” being [0172] “parameters of the network (such as thresholds of the neurons and the weights of the synapses)” and/or [0135] “input to the affective system that sets the current desired firing rate” [0126] “change in the desired firing rate”}.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Birdwell and TFlowPG in view of Harley et al., “An Interactive Node-Link Visualization of Convolutional Neural Networks”, hereinafter Harley.
With respect to claim 4, the combination of Birdwell and TFlowPG teaches the method of claim 1. Harley teaches further comprising: 
	responsive to receiving a user interaction with a node, causing display of information with the node {Harley [P.874 ¶1] “by clicking on a node, the user can access detailed information about that node”}.
	All of Birdwell, TFlowPG, and Harley are directed to neural network interactive visualization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the time of filing to combine the nodal information populating of Harley with the user defined interaction of Birdwell [0192] in order to explore each node in a manner which  “reveals the corresponding image and filter, in addition to the numerical data” (Harley [P.874 ¶1]).

With respect to claim 5, the combination of Birdwell, TFlowPG and Harley teaches the method of claim 4. Harley teaches wherein  
	the user interaction with the node comprises the user placing a cursor over the node {Harley [P.874 ¶1] “hovering on a node”; [P.870 ¶2] “allow users to hover over a node”; Fig 4 caption}.

With respect to claim 6, Birdwell, TFlowPG and Harley teaches the method of claim 4. Harley teaches wherein 
	the information associated with the node comprises at least one of the following: an indication of an entity associated with the node, an identifier associated with the node, and an activation level associated with the node {Harley [P.874 ¶1] “by clicking on a node, the user can access detailed information about that node, including node’s position and role in the network, the numerical input and output of the node, as well as the calculation being performed” wherein node’s role corresponds to an identifier}.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Birdwell and TFlowPG in view of Matlab “Neural Network Toolbox 7”, hereinafter Matlab.
With respect to claim 14, the combination of Birdwell and TFlowPG teaches the method of claim 1, wherein  
	Birdwell [0151] “number of nodes” organized by row and column for [0194] “sequences of events occurring on synapses and neurons of identified neural pathways”.
	However, Birdwell does not appear to fairly teach ordering of layer, which is disclose by Matlab:
the nodes in each of the plurality of layers are displayed in an order determined based on a number of nodes included in the layer {Matlab [P.2-13 ¶4] “the number of neurons in each layer are specified” as ordered by specification such as according to [P.3-12 ¶5] “an array containing the number of neurons in each hidden layer”, [P.11-18 ¶4] “net.layers{i}.size This property defines the number of neurons in the i-th layer” illustrated in screenshot [P.5-10]. See also [P.9-13 ¶2] “target sequences for the second layer”}.
	All of Birdwell, TFlowPG, and Matlab are directed to neural network visualization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the time of filing to implement the layer ordering functionality disclosed by Matlab for neural pathways and number of nodes disclosed by Birdwell as applying a known technique to a known method to yield predictable results and/or because “Networks are sensitive to the number of neurons in their hidden layers. Too few neurons can lead to underfitting. Too many neurons can contribute to overfitting” (Matlab [P.3-28 ¶4]).

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Birdwell and TFlowPG in view of Yoshimi, Jeff “Simbrain: A visual framework for neural network analysis and education”, hereinafter Yoshimi.
With respect to claim 24, the combination Birdwell and TFlowPG teaches the method of claim 1, wherein  
Birdwell teaches neuron threshold and firing rate adjustment, but does not expressly disclose an input field for assigning activation, which is disclosed by Yoshimi:
modifying the activation level of the selected node based on user input comprises: changing the activation level based on input received via a field displayed for receiving an activation level as input from user for assigning to the node {Yoshimi [P.7] Fig 3 illustrates screenshot of neuron properties dialog comprising user field for inputting activation level, uppermost field “Activation” presently assigned level 0.0}.
All of Birdwell, TFlowPG, and Yoshimi are directed to neural network visualization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the time of filing to utilize the activation level user input field of Yoshimi for setting neuron threshold and firing rates disclosed by Birdwell in order to assist user in GUI interface for entry and editing of neural variables while the network runs (Yoshimi [P.6-7 PgBrk]) as obvious to try from among finite ways to assign user input with a reasonable expectation of success.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Birdwell and TFlowPG in view of Karpathy, Andrej “ConvNetJS: Deep Learning in your browser”, hereinafter Karpathy.
With respect to claim 25, the combination of Birdwell and TFlowPG teaches the method of claim 1, wherein  
Birdwell [0191] “Neuron hues can differentiate between input, hidden, and output neurons”
However, Birdwell does not appear to modify activation specifically for layer. Karpathy teaches:
the node selected for modifying the activation level is a node from a layer other than the input layer {Karpathy [screenshots] presents a network visualization web-tool for layer definition that allow user to create new layers and “cycle through visualized neurons at selected layer”. In defining a layer, the numerical activation values can be seen as modified by the type of layer, e.g., fc: fully connected}.
	All of Birdwell, TFlowPG and Karpathy are directed to neural network visualization thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the time of filing to utilize the layer definition of Karpathy to modify activations for the neural simulation of Birdwell as a combination of prior art elements according to known methods to yield predictable results.

With respect to claim 26, the combination of Birdwell and TFlowPG teaches the method of claim 1. Karpathy teaches wherein  
the node selected for modifying the activation level is a node from a hidden layer {Karpathy [screenshots] as in claim 25, noting fc as a hidden layer. See also, Birdwell [0040] “hidden layer”}. The rationale of claim 25 is applied, mutatis mutandis. Examiner encourages discovery of technical effect by visiting web-tool of Karpathy at: https://cs.stanford.edu/people/karpathy/convnetjs/
Live link is provided in reference Harley [23] bib data.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Abadi et al., “TensorFlow: Large-Scale Machine Learning on Heterogeneous Distributed Systems” disclosure provides additional insight into TensorFlow with visualization tool.
Xia et al., US Patent 10,810,491B1 “Real-Time Visualization of Machine Learning Models” Amazon discloses visualization tool for CNN, filed 03/18/2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935.  The examiner can normally be reached on M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHASE P. HINCKLEY/Examiner, Art Unit 2124       

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124